Citation Nr: 0624349	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for claimed multiple 
joint pains (including of both hips, both shoulders, both 
hands, both elbows, the left knee, and the left ankle) to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed memory 
loss, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a claimed stomach 
disorder, to include as due to an undiagnosed illness.  

5.Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from March 1983 to 
March 1986, from January 1991 to May 1991, and from July 1996 
to March 1997.  He served in the Southwest Asia theater of 
operations from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2006.  

Additional evidence was received from the veteran in March 
2006, with an accompanying waiver of any right to initial RO 
consideration of the evidence.  

The issues of service connection for multiple joint pain, 
memory loss, stomach disability and for the residuals of a 
right ankle disability on a de novo basis are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January to April of 1991.  

2.  The veteran currently is shown to have manifestations of 
fatigue that are attributable to chronic fatigue syndrome; 
the chronic fatigue syndrome is manifest to a compensable 
degree.   

3.  A January 1988 rating decision denied the veteran's claim 
of service connection for right ankle injury residuals; the 
veteran was notified of the decision and of his appellate 
rights with respect thereto, but he did not appeal.  

4.  The evidence received since the January 1988 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by fatigue is 
presumed to be due to an undiagnosed illness that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of a 
right ankle injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See 38 U.S.C.A. 
§ 5103A(f).  

The Board notes that on August 29, 2001, VA promulgated final 
regulations implementing provisions of VCAA, and which 
amended the definition of "new and material evidence" in 
38 C.F.R. § 3.156(a), effective for those claims filed on or 
after August 29, 2001.  The veteran's claim was filed well 
before August 2001.  

Given the favorable actions taken hereinbelow, further 
discussion explaining how VA complied with VCAA and the 
implementing regulations is unnecessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  The statute added 38 U.S.C.A. § 1117, which 
authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

VA implemented the Persian Gulf War Veterans' Act by adding 
38 C.F.R. § 3.317.  Originally, 38 C.F.R. § 3.317 limited the 
presumptive period during which a veteran had to experience 
manifestations of a chronic disability to two years after the 
date he last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In November 2001, 
VA extended the period to December 2006.  On October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  The 
statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments as more favorable to the veteran than the previous 
version of the statute.  As the amended version of 38 
U.S.C.A. § 1117 consequently does not produce a genuinely 
retroactive effect on the veteran's claim, it must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The same is true with respect to amended 
38 C.F.R. § 3.317, the implementing regulation for 
38 U.S.C.A. § 1117.  

The implementing regulation, 38 C.F.R. § 3.317, currently 
provides that VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and  by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness;  (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome;  (2) Fibromyalgia;  (3) 
Irritable bowel syndrome; or  (4) Any other illness that the 
Secretary determines meets certain criteria for a medically 
unexplained chronic multisymptom illness; or  (C) Any 
diagnosed illness that the Secretary determines in 
appropriate regulations warrants a presumption of service-
connection.  A medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue  (2) Signs or 
symptoms involving skin  (3) Headache  (4) Muscle pain  (5) 
Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  38 C.F.R. § 3.317(b)  


I.  Disability manifested by fatigue

The veteran's service medical records are negative for any 
complaints or findings related to fatigue.  

The post-service VA medical records for January 1997 to 
February 1998 document complaints of  fatigue, among other 
physical and psychiatric complaints.  

The report of a February 1998 VA rheumatology consult notes, 
on review of systems examination, that the veteran 
occasionally fatigues easily.  

In various statements submitted in July 2001 and March 2006, 
family and friends of the veteran state that he is often 
tired.  

In a statement submitted in July 2001, the veteran indicates 
that, while stationed in the Persian Gulf, he was exposed to 
smoke from oil well fires, an anthrax vaccination, nerve 
agent antidote pills, insecticides and exploding SCUD's, and 
served in areas where chemical alarms were activated.  He 
reported feeling weak and run down.  

Submitted in July 2001 were private medical records from Dr. 
R.P. for the period from 1997 through 2001.  The records 
document a reported history of fatigue.  

The veteran attended a September 2001 VA Gulf War guidelines 
examination, where he indicated that he was constantly tired.  
Physical examination was negative for pertinent 
abnormalities.  

The examiner diagnosed the veteran with chronic fatigue 
syndrome.  The examiner explained that the veteran met the 
clinical evaluation and classification of chronic fatigue, 
and that a psychiatric, psychological or neurologic problem 
did not account for the symptoms.  

The report of a September 2001 VA psychiatric examination 
indicates that the veteran reported feeling tired often.  
Following examination of the veteran, the examiner determined 
that no psychiatric diagnosis was warranted.  

At his March 2006 hearing, the veteran testified in relevant 
part that he was constantly tired.  He stated that his 
symptoms began after he returned from service in the Persian 
Gulf.  He testified that he tends to take naps at work, and 
when driving will stop to nap.  He indicated that he at times 
had been so tired as to use sick leave.  

As indicated, while no complaints or findings of fatigue were 
noted in service, the veteran did report persistent fatigue 
symptoms since shortly after his discharge.  

The post-service medical records, including VA examinations, 
document persistent complaints of fatigue, which have not 
been attributed to a clinically diagnosed disorder other than 
chronic fatigue syndrome.  
 
In short, neither his examining nor his treating physicians 
have offered a diagnosis to account for the fatigue, other 
than chronic fatigue syndrome.  

The Board points out that chronic fatigue syndrome is 
specifically recognized by VA as a "qualifying chronic 
disability" for the purpose of service connection on the 
basis of an undiagnosed illness.  

Significantly, none of the evidence suggests that the chronic 
fatigue syndrome itself is attributable to a post-service 
origin.  
 
The Board notes that a compensable evaluation for chronic 
fatigue syndrome requires, at a minimum, debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms, which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2005).  

After careful review of the evidence, the Board finds that 
the veteran's chronic fatigue symptoms approximate the 
criteria for at least a compensable evaluation under 
Diagnostic Code 6354.  

In sum, the veteran has medical evidence of a qualifying 
chronic disability under 38 C.F.R. § 3.317, which is manifest 
to a compensable degree, and which has not been attributed to 
post-service origin.  

The Board consequently finds that service connection for a 
disorder manifested by fatigue is warranted as due to an 
undiagnosed illness resulting from service in the Southwest 
Asia theater of operation.  



II.  Right ankle injury residuals

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  The claim in the 
instant appeal were received in November 2000.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  

"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for residuals of a right ankle injury was 
denied in a January 1988 rating decision; the veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  

Consequently, service connection for residuals of a right 
ankle injury may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The January 1988 decision denied the veteran's claim of 
service connection for a right ankle injury based on the fact 
that there was no diagnosis of a right ankle condition on 
examination after service.  

The evidence of record at the time of the January 1988 rating 
decision consisted of service medical records and the report 
of a December 1987 VA fee basis examination.  The service 
medical records show that the veteran injured his right ankle 
while playing football in 1985; he was diagnosed with a right 
ankle sprain, and treated for ankle pain in 1985 and 1986.  

At his December 1987 VA fee basis examination, the veteran 
reported sustaining a right ankle injury while playing 
football in service, with occasional continued pain.  
Clinical and X-ray examination of the ankle was normal.  The 
physician concluded that the veteran had no residual right 
ankle disability.  

The pertinent evidence added to the record since the January 
1988 rating decision includes, inter alia, private medical 
records for October 1997 to June 2001.  A May 2000 entry 
notes complaints of multiple joint pains, including of the 
ankles.  The treating physician diagnosed signs and symptoms 
of inflammatory arthritis.  

At his March 2006 hearing, he testified that he injured his 
right ankle while playing football and continued to 
experience ankle pain.  
.
The Board finds the May 2000 entry in particular to be 
clearly new and material, as the evidence previously 
considered did not include any post-service medical evidence 
of a right ankle disorder.  

The May 2000 entry suggests that the veteran might have a 
form of inflammatory arthritis affecting the joint.  The 
veteran's claim of service connection for right ankle 
disability is therefore reopened.  



ORDER

Service connection for fatigue due to an undiagnosed illness 
is granted.  

As new and material evidence to reopen the claim of service 
connection for right ankle disorder has been presented; the 
appeal to this extent is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

As indicated, new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a right 
ankle disorder.  

Given the evidence suggesting that the veteran may now have a 
right ankle disorder, the Board is of the opinion that a VA 
examination is warranted to confirm the existence and 
determine the likely cause of any current disability.  

The veteran contends that he experiences multiple joint 
pains, which he believes are secondary to his exposure to 
environmental toxins during his service in the Persian Gulf.  

The service medical records document treatment for a right 
middle finger sprain and left hand laceration in 1984.  

The VA treatment records on file document complaints of 
shoulder pain; hand, knee and ankle pain and stiffness.  
There were positive clinical findings as to each affected 
joint. 

Pertinent diagnoses included levator/rhomboid strain of the 
shoulder; polyarthralgias; right medial collateral ligament 
injury; and right elbow tendonitis.  The treating physicians 
concluded there was no evidence of an inflammatory disorder, 
including rheumatoid arthritis or other connective tissue 
disease.  

At an October 1997 Persian Gulf Registry examination, the 
veteran reported joint pain affecting his hands, knees, 
ankles, wrists, and hips.  Physical examination showed slight 
stiffness in the fingers, but the other joints were normal.  
The examiner diagnosed arthralgias.  

At a September 2001 VA Gulf War guidelines examination, the 
veteran reported pain and swelling in his hands, hips, 
shoulder, knees, ankles and elbows.  Physical examination 
showed tenderness in the shoulder, elbow, wrists, and hands.  

The X-ray studies of the knees showed mild degenerative joint 
disease.  Studies of the shoulders also showed degenerative 
joint disease.  The X-ray studies of the hands were normal.  

The examiner diagnosed bilateral hip strain with mild 
hypertrophic spurring of the left hip; chronic knee strain 
with mild radiographic changes of degenerative joint disease; 
chronic shoulder strain with mild radiographic changes on the 
left only; subjective complaint of bilateral hand swelling 
and pain, with normal clinical and radiographic examination, 
diagnosis and etiology unknown; and chronic subjective 
complaints of elbow pain, with normal clinical and 
radiographic examination.  

The examiner also noted that chronic fatigue syndrome could 
explain the severity of his joint problems.  

As indicated, the pain reported for several joints has been 
attributed to known clinical diagnoses.  Notably, however, 
there is no medical opinion addressing the etiology of those 
diagnosed joint disorders.  

With respect to those joint pains not attributed to a known 
clinical diagnosis, the September 2001 examiner suggested 
that the pains might be related to the veteran's fatigue 
disorder, service connection for which is now established.  

Under the circumstances, the Board is of the opinion that 
further VA examination is required with respect to the claim 
for multiple joint pain.  

With respect to the memory loss claim, the veteran has 
submitted several statements from acquaintances who support 
his assertion that he experiences memory loss.  Private 
treatment records, however, while noting complaints of memory 
loss, indicate that the memory problems are due to benign 
distraction rather than a disease process.  

At a September 2001 VA examination, the veteran reported 
experiencing memory loss.  An accompanying psychiatric 
examination report noted the absence of any gross memory 
impairment.  

At his March 2006 hearing before the undersigned, the veteran 
explained that the testing for memory loss employed at the 
last VA examination was deficient.  

Under the circumstances, the Board is of the opinion that the 
veteran should undergo another VA examination with 
neuropsychological testing, in order to determine if he 
clinically demonstrates memory loss.  

With respect to the claimed stomach disorder, the record 
reflects that the veteran's complaints have been attributed 
to gastritis, although he nevertheless argues that there is a 
component of his symptoms which is not attributable to that 
diagnosis.  

In any event, there is no medical opinion addressing whether 
any diagnosed stomach disorder is etiologically related to 
service.  

The Board lastly notes that the veteran testified in March 
2006 concerning treatment received from Dr. R. Patten from 
the mid-1990s to the present.  The last records on file from 
that physician are dated in April 2002.  On remand, the RO 
should attempt obtain any outstanding medical records for the 
veteran from Dr. Patten.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Dr. Patten, who may 
possess additional records pertinent to 
the claims remaining on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Dr. Patten, 
which have not been secured previously.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
residuals of a right ankle injury; and 
the nature, extent and likely etiology of 
the veteran's claimed multiple joint 
pains.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

With respect to any right ankle disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disability is 
etiologically related to the veteran's 
service.  

With respect to the claimed multiple 
joint pains (including both hips, both 
shoulders, both hands, both elbows, the 
left knee, and the left ankle), if the 
examination results in clinical diagnoses 
of any disorders associated with the 
veteran's claimed multiple joint pains, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any such disorder originated 
during the veteran's active duty, is 
otherwise etiologically related to 
service, or was caused or chronically 
worsened by the service-connected chronic 
fatigue syndrome.  If such diagnoses can 
not be rendered, the examiner should 
nevertheless identify all signs and 
symptoms of any currently present 
multiple joint pains, and include a 
discussion concerning the duration of the 
disorder(s).  The rationale for all 
opinions expressed should also be 
provided.  

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and likely 
etiology of the veteran's claimed memory 
loss.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  All indicated studies, to 
include neuropsychological testing, 
should be performed, and all findings 
should be reported in detail.  

If the examination results in a clinical 
diagnosis of any disorder associated with 
the veteran's claimed memory loss, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any such disorder originated during 
the veteran's active duty or is otherwise 
etiologically related to service.  If 
such a diagnosis can not be rendered, the 
examiner should nevertheless identify all 
signs and symptoms of any currently 
present memory loss, and include a 
discussion concerning the duration of the 
disorder.  The rationale for all opinions 
expressed should also be provided.  

5The RO should arrange for the veteran to 
undergo a VA examination to determine the 
nature, extent and likely etiology of the 
veteran's claimed stomach disorder.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  

With respect to any stomach disorder 
identified, including gastritis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder originated during the 
veteran's active duty or is otherwise 
etiologically related to service.  

If the examiner identifies a stomach 
disability which is not attributable to a 
diagnosed or diagnosable disorder, the 
examiner should nevertheless identify all 
signs and symptoms of that stomach 
disability, and include a discussion 
concerning the duration of the disorder.  
The rationale for all opinions expressed 
should also be provided.  

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  The RO must then re-adjudicate the 
issue of entitlement to service 
connection for residuals of a right ankle 
injury based on a de novo review of the 
record; and re-adjudicate the issues of 
entitlement to service connection for 
multiple joint pains, memory loss, and a 
stomach disorder, to include as due to an 
undiagnosed illness.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


